-'v

Case 5:19-cv-00189-G Document 1-1 Filed 02/27/19 Page 1 of 5

HLSD rN oisrRicr down

cCla|n County. Ok1 h
IN THF, DISTRICT coURT 0F MCCLAIN a °'"°

STATE OF OKLAHOMA
JUl_ 19 2016
TINA DRWERE, individually, and

cHARLES mci-tARDsON, individually, K,is,e, Gray. own mark

by . Deputy

 

Plaintil"l`s,

v. ease No. CJ-zois ~ \L{ S/
JONATl-IAN J. KELLY, individually, and
AlR CAPITOL DELIVERY &
WAREHOUSE, LLC, a limited liability
compania

V\./`/\/V`./Vv\./V`_/\_/V\./

Defendants.

PETlTlON

COlV[ES NOW Plalnllffs, Tina Drivere, individually, and Charles Richardson,
individually, (“l’laintiffs”), by and through their attorneys of record, Nathan D. Rex and Barrett
F. Fuller of` P'arrish DeVaughn, PLLC, and for their cause of action against Def`endants, Jonathan
J. Kelly, individually, and Air Capitol Delivery & Warehouse, LLC, a limited liability company,
(“Defendants”), alleges and state as follows:

VENUE AND JUR]SDIC'I`ION

l. Plaintiff Drivere is resident of Lexington, Cleveland County, Oklahoma.

2. Plaintiff Richardson is a resident of Purccll, McClain County, Oklahoma.

3. 'l`o the best of Plaintiffs’ knowledge, Defendant Kelly is a resident of Splendora,
Montgomery County, Texas.

4. Defendant Air Capitol Delivery & Warehouse, LLC, is a limited liability company
with its principal place of business located at 5841 Prospect Ct., Park City, KS 67204, and can be
served in care of Defendant’s registered agent, Air Capitol Delivery & Warehouse, LLC, located

at 5841 Prospect CL, Wichita, KS 67204, or wherever they can be found.

     
 

   

DEFE_N'DANI’S
g _hEXH_|_B_|T_ j ` ':

  

Case 5:19-CV-00189-G Document 1-1 Filed 02/27/19 Page 2 of 5_~_-_____

5.

6.

'I`he instant accident occurred on Septembcr 13, 2016, in Purcell, Oklahoma.

Vcnue is proper in McClain County, State of Oklahoma, and the Court has

jurisdiction over the parties.

7.

CAUSE OF ACTION FOR NEGLTGENCE

Plaintiffs repeat, reallege, and incorporate by reference herein each and every

allegation heretofore pleaded

8.

12.

13.

PlaintiH"Drivere was stopped on the outside shoulder on southbound lnterstate 35.
Plaintiff Richardson was standing outside the vehicle, by the front passenger door.
Defendant Kelly was traveling southbound on interstate 35.

Defendant Kelly swerved to the right and struck Plaintiffs’ vehicle

Fhe impact of the collision caused the vehicle to strike Plaintiff Richardson.

Defendant failed to give due attention to the roadway and surrounding areas, made

improper use of his lane, and violated his duty to operate his motor vehicle in a safe and prudent

mann€!'.

14.

At all times, Defendant Kelly was an agent of Air Capitol Delivery & \Varehouse,

LLC, and was acting within the scope of his agency at the time of the wreck.

15.

At all times, Defendant Kelly was an employee of Defendant Air Capitol Delivery

& Warehouse, LLC, and was acting within the scope of his employment at the time of the wreck.

16.

At all times, Defendant Kelly was working in a joint venture with Defendant Air

Capitol Delivery & Warehouse, LLC, at the time of the wreck.

17.

At all times pertinent, Defendant Air Capitol Delivery & Warehouse, LLC, is

vicariously liable for Defendant Kelly’s negligence under respondent superior,

 

Case 5:19-cv-00189-G Document 1-1 Filed 02/27/19 Page 3 o.L'§

18. Defendant Air Capitol Delivery & Warehouse, LLC, is liable for negligent
entrustment of their vehicle to Defendant Kelly, and for the negligence of Defendant Kclly, as he
was acting within the course and scope of his employment

19. At the time of the collision, Defendant Air Capitol Delivery & Warehouse, LLC,
violated the duty to ensure that its agents, servants, and/or employees were properly trained as
drivers, as well as supervise and monitor their agents, for the safety of Plaintiffs and others, both
before and at the time of the collision,

20. The injuries and damages sustained by Plaintiffs, more particularly described
below, were produced in a natural and continuous sequence from Defendants’ recklessness and
violation of one or more of the above described independent duties of ordinary care for the safety
of Plaintiffs.

21. The injuries and damages sustained by Plaintiffs was a probable consequence from
Defendants’ violation of one or more of the above described independent duties of ordinary care
for the safety of Plaintift`s.

22. Defendants should have foreseen and anticipated that a violation of one or more of
the above described independent duties to use ordinary care would constitute an appreciable risk
of harm to others, including Plaintiffs.

23. If Defendants had not violated one or more of the above described independent
duties to use ordinary care for the safety of Plaintiffs, then Plaintiffs’ injuries and damages would
not have occurrcd.

24. The injuries and damages sustained by Plaintiffs as a result of Defendants’
violations of one or more of the above described safety rulcs, include but are not limited to the

following:

Case 5:19-cv-00189-G Document 1-1 Filed 02/27/19 Page 4 0f5 ._

a PlaintiH`s’ physical pain and suffenng, past and future;

b. Plaintiffs’ mental pain and sufferi ng, past and future;

c. Plaintiff"s’ age;

d. Plaintit]`s’ physical condition immediately before and after the accident;
e. The nature and extent of PlaintiH`s’ injuries;

f. Whether the injuries are permanent;

g. 'I`he physical impairment;

h. The disfigurement;

i. Loss of earnings/time;

j. lmpairmcnt of earning capacity;

k The reasonable expenses of the necessary medical care, treatment, and
services, past and future.

25. Pursuant to the provisions of 12 O.S. § 3226(A)(2)(a), Plaintifl`s submit this
preliminary computation of damages sought in this lawsuit. As this is an action for injuries suffered
by an adult, Plaintiff`s advise that all damages recoverable by law are sought, including those listed
in OUJI-Civil § 4.1. Plaintiffs advise that under item (K), P|aintiff Drivere’s medical bills to date
are in the approximate amount of $219,891 .99 and 1’1ainti£f R.ichardson’s medical bills to date are
in the approximate amount of $247,816.41. At this point, Plaintiffs do not know the amount of
future medical expense, if any. These items arc among the elements for the jury to consider in
fixing the amount of damages to award to Plaintiffs. Other than the amounts that Plaintiffs have
specifically identificd, and that are capable of being ascertained to some degree of certainty,

Plaintiffs are unable to guess or speculate as to what amount of damages a jury might award.

Case 5:19-cv-00189-G Document 1-1 Filed 02/27/19 Page 5 of 5 ---_-

WHEREFORE, PlaintiH`s demandjudgment against Defendants in excess of $75,000.00,
plus costs, interest, and any such other relief as the Court deems appropriate against Defendants in
an amount to fully and fairly compensate Plaintiffs for each and every element of damages that
Plaintift`s have suffered, including punitive damages, if appropriate

Respectl`ull y Su 'tte

 

Wy‘f Pamsh, onA #15948

Forest L. Pepper DeVaughn, OBA #18693

Nathan D. ch, OBA #31694

Barrett Fuller, OBA #32622

PARRISH DEVAUGH`N, PLLC
ATTORNEY’S LIEN CLAIMED 7 Mickcy Mantle, Second Floor

Oklahoma City, OK 73104

405~999-9000

405-232-0058 (f)

Nate am` hdevau .com

harm@pMim/aughn£om
Atrorneysfor Plain!iffr

